UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-4918



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


JIMMY ALONZO WRIGHT, a/k/a Jimmy Alfonzo Wright,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Robert J. Conrad, Jr.,
Chief District Judge. (3:06-cr-00006-RJC)


Submitted:   March 31, 2008                 Decided:   April 22, 2008


Before WILKINSON, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Claire J. Rauscher, Executive Director, Ann L. Hester, Kevin Tate,
FEDERAL DEFENDERS OF WESTERN NORTH CAROLINA, INC., Charlotte, North
Carolina, for Appellant. Gretchen C. F. Shappert, United States
Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          In accordance with a written plea agreement, Jimmy Alonzo

Wright pled guilty to: possession of a firearm by a convicted

felon, 18 U.S.C. § 922(g) (2000) (Count Three); possession of a

firearm during a crime of violence, 18 U.S.C. § 924(c) (2000)

(Count Four); and robbery affecting interstate commerce, 18 U.S.C.

§ 1951 (2000) (Count Five).   Wright was determined to be a career

offender and was sentenced to concurrent 180-month sentences on

Counts Three and Five and a consecutive eighty-four-month sentence

on Count Four, for an aggregate sentence of 264 months.

          Wright appeals.   His attorney has filed a brief pursuant

to Anders v. California, 386 U.S. 738 (1967), raising two claims

but stating that there are no meritorious issues for review.

Wright has filed a pro se supplemental brief asserting that he was

improperly found to be a career offender.    Finding no reversible

error, we affirm.

          According to Wright’s presentence report (PSR), he had

two predicate felony convictions that qualified him for career

offender status under U.S. Sentencing Guidelines Manual § 4B1.1

(2006): common law robbery and first degree burglary. The district

court relied on this information in finding that Wright was a

career offender.    In his pro se supplemental brief, Wright makes

the conclusory assertion that these convictions were not for

violent crimes. Because Wright did not raise this issue below, our


                               - 2 -
review is for plain error.            See United States v. Olano, 507 U.S.

725, 732-37 (1993).           We conclude that Wright did not meet his

burden of establishing that the information the district court

relied upon was incorrect.            See United States v. Love, 134 F.3d

595, 606 (4th Cir. 1998).          We further reject the argument in the

Anders brief that his sentence as a career offender violated the

Sixth Amendment.        See United States v. Thompson, 421 F.3d 279, 281

(4th Cir. 2006) (fact of prior conviction is valid reason to

enhance sentence even if not found by a jury).                    Accordingly, we

find   that    he    was   properly   treated       as   a   career    offender     for

sentencing purposes.

              In the Anders brief, counsel argues that the district

court erred when it also found that Wright was an armed career

criminal. See USSG § 4B1.4.               We need not address this issue

because, as         counsel correctly acknowledges, the alleged error is

harmless in light of Wright’s status as a career offender.

              We have examined the entire record in this case in

accordance     with     the   requirements     of    Anders,     and    we   find    no

meritorious issues for appeal. Accordingly, we affirm. This court

requires counsel inform her client, in writing, of his right to

petition the Supreme Court of the United States for further review.

If the client requests that a petition be filed, but counsel

believes that such a petition would be frivolous, counsel may move

in this court for leave to withdraw from representation. Counsel’s


                                       - 3 -
motion must state that a copy of the motion was served on the

client. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                              - 4 -